Citation Nr: 1454157	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to January 9, 2001 for the award of service connection for coronary artery disease.

2.  Entitlement to an effective date prior to January 9, 2001 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2013, the Veteran and his spouse testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an earlier effective date for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an informal claim for non-service connected pension benefits on May 14, 1996.

2.  The RO addressed the informal claim for non-service connected pension benefits in a May 1996 letter to the Veteran, which included a VA Form 21-527.

3.  The Veteran failed to respond to the RO with the requested information within one year, and the claim was therefore deemed abandoned.

4.  The Veteran's May 1996 informal pension claim cannot reasonably be viewed as indicating an intent to apply for compensation for coronary artery disease.

5.  The Veteran filed a claim for non-service connected pension benefits for disabilities including coronary artery disease on January 9, 2001.  

6.  There is no evidence in the record of another informal claim, formal claim, or any written intent to file a claim for VA compensation for any condition between May 14, 1996 and January 9, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to January 9, 2001, for the grant of service connection for coronary artery disease, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the earlier effective date issue on appeal represents a downstream issue following the RO's June 2011 rating decision that granted service connection for coronary artery disease.  No further VCAA notice beyond what was previously given is necessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this regard, the Board observes that prior to the award of service connection, a letter dated in August 2010 apprised the Veteran of the criteria for assigning an effective date.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and post-service treatment records.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Additionally and as previously noted, in February 2013, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: 1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's contentions regarding an earlier effective date.  Additionally, the Veteran was assisted at the hearing by his representative.  Therefore, with respect to the issue adjudicated herein, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the transcripts from these hearings do not refer to the existence of any relevant evidence that might be available that is not already of record.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the claim adjudicated herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been fulfilled.

Based on the above, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated in this decision.  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

By way of background, the Veteran first filed a claim for VA compensation in August 1976 when he submitted an application for service connection for hearing loss.  In October 1976, the Veteran was granted entitlement to service connection for hearing loss and assigned a noncompensable disability rating.  In January 1990, the Veteran filed a claim for an increased rating for his service-connected hearing loss, which the RO denied in an April 1990 rating decision.  Thereafter, in November 1993, the Veteran again filed a claim for an increased rating for his service-connected hearing loss disability, which the RO again denied in a March 1994 rating decision.

In February 1996, the Veteran suffered a heart attack and underwent open surgery.  He was diagnosed with coronary artery disease.  On May 14, 1996, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, wherein he stated, "Please consider this an informal claim for NSC pension.  Please send me the proper form.  0% SC."  On May 23, 1996, the RO sent the Veteran a letter acknowledging his informal claim for disability pension and enclosing a VA Form 21-527.  The Veteran did not return the VA Form 21-527, nor did he have any other communication with the RO until January 2001.  At the February 2013 hearing, the Veteran and his wife testified that they never received any paperwork from the VA regarding this informal claim for pension benefits.

In November 2000, the Veteran suffered another heart attack.  Thereafter, in January 2001, he filed a formal claim for non-service connected pension benefits due to his heart disorder.  In a January 2001 rating decision, the RO found that the Veteran's November 2000 heart attack made him 100 percent disabled and unable to work and granted the Veteran's claim for entitlement to a non-service connected pension, with an effective date of January 9, 2001, the date it received his claim.  

In December 2002, the Veteran filed a claim for entitlement to service connection for his heart condition.  In a January 2003 rating decision, the RO denied service connection for a heart condition because it found no evidence of a nexus between the Veteran's currently diagnosed heart disease and his military service.  

In April 2003, the RO terminated the Veteran's non-service connected pension benefits because the Veteran started receiving Social Security Administration disability benefits.  

In January 2010, the Veteran filed a claim for a TDIU due to his heart and hearing loss disabilities.  In a February 2010 rating decision, the RO denied the Veteran's claim for a TDIU because, although the evidence showed that the Veteran was unable to work due to his heart condition, he was only service-connected for hearing loss and tinnitus.  In February 2010, the Veteran filed a notice of disagreement with the rating decision denying his claim for entitlement to a TDIU.  In the notice of disagreement, the Veteran characterized his claim as one "for unemployability and service connection for my heart condition."  The Veteran cited "a recent change in VA policy that added 'ischemic heart disease' to the list of Agent Orange related maladies," and he asserted that he was entitled to a presumption of service connection based on his service in Vietnam.  

The RO construed the Veteran's statements in his notice of disagreement as a claim to reopen his previously denied claim of entitlement to service connection for a heart disorder.  The RO also informed the Veteran by a letter dated in March 2010 that the process for adding ischemic heart disease to the regulations governing diseases presumptively associated with herbicide exposure was not yet complete, and that it would hold his claim until that process had finished.  

In May 2010, the RO received and associated with the claims file the Veteran's private treatment records documenting his 1996 heart attack.  

In August 2010, the RO initiated a special review of the Veteran's claims folder pursuant to Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  By correspondence dated in August 2010, the VA informed the Veteran that his case was identified as a potential Nehmer class-member case based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  

In a June 2011 rating decision, the RO granted service connection for coronary artery disease.  The effective date of the award was set as January 9, 2001, which is the date the Veteran filed his claim for non-service connected pension benefits due to his heart disorder.  The RO explained that it was considering that claim to be a claim for service connection for ischemic heart disease due to Agent Orange exposure.  The RO granted a disability rating of 60 percent effective January 9, 2001, and 100 percent effective July 12, 2001.  The RO also granted a TDIU due to the Veteran's heart condition from January 9, 2001 to July 12, 2001.  

The Veteran contends that an earlier effective date for the grant of service connection is warranted.  Specifically, he asserts that the effective date should be May 14, 1996, the date of his informal application for non-service connected pension benefits.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The award of service connection in the June 2011 rating decision was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2014) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  If a claim is received within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2014).

Although the effective date of the liberalizing law at issue here is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action cases arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  See 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA between September 25, 1985 and May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of 38 C.F.R. § 3.816, which pertains to claims filed within one year from the date of separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(1)-(3).

In the present case, the RO assigned an effective date of January 9, 2001, the date of receipt of the Veteran's claim for non-service connected pension for disabilities including his coronary artery disease, which the RO considered to be a claim for service connection for ischemic heart disease due to Agent Orange exposure.  Thus, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to January 9, 2001, or whether VA denied compensation for ischemic heart disease, with consideration of the effective date of the liberalizing law of August 30, 2010.  

Here, the record does not indicate that the Veteran was denied service connection for coronary artery disease for the period from September 25, 1985, and May 3, 1989.  As such, the provisions of 38 C.F.R. § 3.816(c)(1) do not apply.

Further, review of the record reflects that prior to January 9, 2001, nothing in the record can reasonably be viewed as a claim for service connection for ischemic heart disease.  Specifically, the Board finds that the Veteran's May 1996 informal pension claim cannot reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for ischemic heart disease.  See 38 C.F.R. § 3.816(c)(2)(i).

An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).  Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed"); Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to "conduct an exercise in prognostication" or conjure up issues not raised by claimant).  In this case, the Veteran's May 1996 informal pension claim did not reasonably indicate the Veteran's intent to seek benefits for his underlying heart condition.  As noted above, the Veteran merely stated, "Please consider this an informal claim for NSC pension.  Please send me the proper form.  0% SC."  There was nothing in the Veteran's submission, or in the claims file at that time, which could have put the RO on notice that the Veteran had heart disease.  Under these circumstances, the Board cannot reasonably construe the Veteran's May 1996 informal pension claim as a claim for compensation for a particular covered herbicide disease.

Moreover, even if the Veteran's May 1996 informal pension claim could be reasonably construed as a claim for compensation for ischemic heart disease, that claim was abandoned by the Veteran.  The Veteran contends that his May 1996 informal claim for benefits remained pending at the RO because it was never adjudicated.  

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).  Where evidence requested in connection with an original claim, a claim for increase or to reopen, or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2014).  After the expiration of one year, further action will not be taken unless a new claim is received.  Where a prior claim has been abandoned, the veteran must file a new claim, and the effective date of any benefits granted will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2014).

In the present case, the RO construed the Veteran's May 1996 correspondence as an informal claim for non-service connected pension benefits and mailed him an application form.  As noted above, the Veteran did not submit the application form within one year.  Because the RO specifically requested that the Veteran provide evidence to support his claim and because the Veteran failed to respond, the Board finds that any informal claim was abandoned.  38 C.F.R. § 3.158.  Accordingly, the effective date of any benefits cannot be earlier than the date of the receipt of the new claim for pension benefits, which in this case was January 9, 2001.  See 38 C.F.R. §§ 3.158, 3.400(b) (2014).

In reaching the conclusion that the May 1996 informal claim was abandoned, the Board has considered the Veteran's and his wife's testimony regarding non-receipt of the RO's May 23, 1996 letter.  At the February 2013 hearing, the Veteran testified that he does not remember receiving any paperwork from the VA regarding his informal pension claim.  He further testified that during that period of time, he was recovering from open-heart surgery and that he was getting a lot of mail.  He stated that it was his practice to open and take care of all the mail when it came to his house.  The Veteran's wife also testified that she did not remember ever getting any documents from VA after the Veteran submitted an informal claim for pension.

With regard to the mailing of the May 23, 1996 letter with the enclosed form, there is a presumption of regularity under which Government officials are presumed to "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet.App. 307, 308 (1992).  Although the presumption may be rebutted by clear evidence that the mailing procedures were not regular or were not followed in a particular instance, "[a]n 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.'"  Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007) (quoting Jones v. West, 12 Vet.App. 98,102 (1998)).   The burden is upon the party asserting an administrative irregularity to produce evidence to rebut the presumption.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).

In the present case, the record shows that the RO mailed the letter with enclosures to the Veteran's last address of record.  The Veteran and his wife testified that their address did not change during that time period.  The only evidence of record that the RO's May 23, 1996 letter to the Veteran was not received is the Veteran's and his wife's testimony that they do not remember receiving a letter.  There is no other evidence indicating that the RO failed to mail the letter or that proper procedures were not followed.  The Board finds that the testimony, standing alone, is not sufficient to rebut the presumption of regularity that VA mailed the May 23 letter with appropriate enclosure.   

The Board has also considered the Veteran's assertion that he was not required to file a formal application for benefits pursuant to the case of Thomas v. Principi, 16 Vet.App. 197 (2002).  In Thomas v. Principi, the CAVC held that where a Veteran has already been granted service connection for a specific condition and then files an informal claim for an increased evaluation for that condition, 38 C.F.R. § 3.155(a) does not require the Veteran to complete a formal application because a formal claim has already been filed for that condition.  The Veteran also cites to the Veterans Benefits Manual, which states "when a claimant previously completed a formal application form on a claim that was denied, and then files an informal reopened claim, and the VA forwards a formal application form to the claimant, the claimant's failure to complete the formal form has no impact because the law does not require completion of another formal form."  See Brief in Support of Appeal.

The Veteran asserts that because he made formal claims for benefits in 1976 and 1990, there was no requirement for him to complete and return the VA Form 21-527 in order to continue his claim for non-service connected pension benefits.  However, a review of the claims file shows that the Veteran's formal claims for benefits in 1976 and 1990 were claims for his hearing loss disability.  There are no other formal or informal claims for pension benefits prior to the Veteran's May 1996 submission.  Thus, unlike the facts in Thomas v. Prinicipi, here, the Veteran did not file a formal claim for pension benefits prior to his informal claim for pension benefits.  Moreover, the Veteran's May 1996 informal claim was not a claim to reopen a previously denied application.  Prior to the Veteran's May 1996 informal pension claim, no formal claim regarding pension benefits had been filed by the Veteran.  Accordingly, the Board finds that the provision of 38 C.F.R. § 3.155, which requires the RO to forward the Veteran a formal application form upon receipt of an informal claim, if a formal claim has not already been filed, apply in this case.  

The Board has also considered the Veteran's testimony regarding being bedridden immediately after submitting his informal pension claim in May 1996.  Although it is not entirely clear whether the Veteran is arguing that he was unable to submit the additional evidence requested by RO's May 23, 1996 letter, the Board has considered the doctrine of equitable tolling.

In the case of Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), the Supreme Court held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. 

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003), held that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (2004), expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct" but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective date limitations prescribed by 38 U.S.C.A. § 5110 are not statutes of limitation.

Therefore, the controlling case law, Andrews (Holly) v. Principi, 351 F.3d 1134 (Fed. Cir. 2003), is that equitable tolling does not apply to 38 U.S.C.A. § 5110.  As the effective date established for the Veteran's entitlement to service connection for coronary artery disease was based on § 5110, the Veteran's equitable tolling argument must fail because he is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do.  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008), quoting Andrews, 351 F.3d at 1138.  Thus, the doctrine of equitable tolling is not for application in this case.

Finally, the Board has considered the Veteran's argument that the RO did not correctly follow the procedures outlined in the Nehmer Training Guide in setting the effective date for his grant of service connection for coronary artery disease.  See November 2011 Notice of Disagreement.  The Veteran contends that because the May 1996 informal pension claim was not finalized until it was ruled upon in January 2001, VA was put on notice of the Veteran's ischemic heart disease through the submission of medical records showing a diagnosis of coronary artery disease.  The Veteran cites a provision of the Nehmer Training Guide which allows medical records confirming a diagnosis of a presumptive disease to qualify as a claim for Nehmer purposes in some circumstances.  Under that provision, "if VA received medical records documenting a diagnosis of the now-covered disease, then the first rating decision issued after receipt of those records is deemed to have denied SC for that condition, and the claim denied by that decision is deemed to have included a claim for the now-covered disease."  See Nehmer Training Guide, February 10, 2011, p. 19-20.

So, for example, if the Veteran had filed a claim for entitlement to service connection for a separate condition prior to his January 2001 pension claim, and medical records showing a diagnosis of ischemic heart disease had been associated with the claims file during the adjudication of that separate service connection claim, then ischemic heart disease would have been deemed to have been denied in the rating decision relating to the separate service connection claim.  On those facts, an earlier effective date would be appropriate.  Here, however, the Veteran did not submit any claims, or have any communication with VA, between his May 1996 informal pension claim and his January 2001 formal pension claim.  Thus, no medical records were received or associated with the claims file and no rating decision was issued.  The Board notes that medical records documenting the Veteran's 1996 heart attack and coronary heart disease diagnosis were not associated with the claims file until May 2010.  Accordingly, the aforementioned provision is inapplicable to the Veteran's case.  Moreover, if the May 1996 claim had been pending, as the Veteran contends, then the effective date would be the date of that claim without resort to the aforementioned Nehmer Training Guide provision.  However, as discussed above, the Veteran abandoned his May 1996 informal pension claim.  

In sum, while the Board has considered the Veteran's assertions, the record simply contains no statement or communication from the Veteran prior to January 2001 that could reasonably constitute a pending claim for service connection for coronary artery disease.  While the Board is sympathetic to the arguments raised by the Veteran, particularly given his documented heroic service to his country that involved great risk to his life, the Board is bound by controlling legal authority governing effective dates.  For all the foregoing reasons, the Board finds that an earlier effective date for the award of service connection for coronary artery disease is not warranted.


ORDER

Entitlement to an effective date earlier than January 9, 2001 for the award of service connection for coronary artery disease is denied.


REMAND

As previously noted, the RO granted the Veteran's claim for a TDIU in the June 2011 rating decision, effective from January 9, 2001.  In November 2011, the Veteran filed a timely notice of disagreement (NOD) to the RO's June 2011 rating decision, wherein he stated that he "was entitled to an earlier effective date for my IHD claim...."  In August 2012, the RO issued a Statement of the Case (SOC) regarding only the issue of an earlier effective date for the grant of service connection for coronary artery disease.  In a February 2013 brief, the Veteran's representative referenced a disagreement with the effective date that was assigned for the TDIU and asserted that TDIU benefits should be awarded as early as May 1996, the date of the Veteran's informal pension claim.  The Board finds that the Veteran's November 2011 NOD and the February 2013 statements, when taken together, indicate that the Veteran was also appealing the effective assigned for the TDIU in the June 2011 rating decision.

The Veteran has not been issued a Statement of the Case (SOC) regarding the issue of an earlier effective date for a TDIU.  Therefore, the matter must be remanded for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case to the Veteran and his representative concerning the issue of entitlement to an effective date prior to January 9, 2001, for the award of a TDIU.  The Veteran must be informed of the requirements to perfect an appeal with respect to this new issue.  

2. Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


